`DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 22 January 2021 have been considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Figure 56 reference characters "5600", "5602", "5604", "5606", "5608", "5610" and "5612" are not mentioned in the instant specification. The Examiner notes that the description regarding “FIG. 55” and its corresponding reference characters on page 49 paragraph 00252 - page 50 paragraph 00258 of the instant specification appears to be directed towards figure 56 and its corresponding reference characters instead and suggests amending the identified portions of the instant specification to reflect figure 56 along with its corresponding reference characters. Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each 

Specification
The disclosure is objected to because of the following informalities: Page 49 paragraph 00252 - page 50 paragraph 00258 of the instant specification makes numerous references to figure 55 and its corresponding reference characters, however, the Examiner asserts that the subject matter disclosed on page 49 paragraph 00252 - page 50 paragraph 00258 of the instant specification appears to correspond to figure 56 and its corresponding reference characters instead. Therefore, the Examiner suggests amending the references to figure 55 and its corresponding reference characters on page 49 paragraph 00252 - page 50 paragraph 00258 of the instant specification to reflect figure 56 and its corresponding reference characters.  
Appropriate correction is required.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claim 1 is objected to because of the following informalities: Line 15 of claim 1 recites, in part, “the one or more chips within the chip stack region” which appears to contain inconsistent claim terminology. The Examiner suggests amending the claim to --the at least one of the one or more chips within the chip stack region-- in order to maintain consistency with lines 9 - 10 of claim 1 and to improve the clarity and precision of the claim. Appropriate correction is required.
Claim 1 is objected to because of the following informalities: Line 18 of claim 1 recites “for each respective detected specific chip:” which appears to contain a minor informality. The Examiner suggests amending the claim to --for each respective detected specific chip of the one or more specific chips:-- in order to improve the clarity and precision of the claim. Appropriate correction is required.
Claim 1 is objected to because of the following informalities: Lines 19 - 21 of claim 1 recite, in part, “one or more histograms of the respective detected one or more specific chips; estimate a chip value of the respective detected one or more specific chips as” which appears to contain a grammatical error and/or minor informalities. The Examiner suggests amending the claim to --one or more histograms of the respective detected specific chip; and estimate a chip value of the respective detected specific chip as-- in order to improve the clarity and precision of the claim. Appropriate correction is required.
Claim 1 is objected to because of the following informalities: Lines 23 - 24 of claim 1 recite, in part, “the respective detected one or more specific chips, the reference histogram” which appears to contain a minor informality. The Examiner suggests  specific chip, the reference histogram-- in order to improve the clarity and precision of the claim. Appropriate correction is required.
Claim 3 is objected to because of the following informalities: Lines 1 - 2 of claim 3 recite, in part, “wherein the processor estimating the chip value of the respective detected one or more specific chips comprises:” which appears to contain a grammatical error(s) and/or minor informalities. The Examiner suggests amending the claim to --wherein the specific chip comprises:-- in order to improve the clarity and precision of the claim. Appropriate correction is required.
Claim 3 is objected to because of the following informalities: Line 3 of claim 3 recites, in part, “each waveform of the series of periodic waveforms” which appears to contain inconsistent claim terminology. The Examiner suggests amending the claim to --each periodic waveform of the series of periodic waveforms-- in order to maintain consistency with line 4 of claim 2 and to improve the clarity and precision of the claim. Appropriate correction is required.
Claim 3 is objected to because of the following informalities: Lines 4 - 5 of claim 3 recite, in part, “the respective detected one or more specific chips through” which appears to contain a minor informality. The Examiner suggests amending the claim to --the respective detected  specific chip through-- in order to improve the clarity and precision of the claim. Appropriate correction is required.
Claim 3 is objected to because of the following informalities: Lines 5 - 6 of claim 3 recite, in part, “the greatest similarity to the respective waveform” which appears to  periodic waveform-- in order to improve the clarity and precision of the claim. Appropriate correction is required.
Claim 9 is objected to because of the following informalities: Line 4 of claim 9 recites, in part, “aggregate the output data structures associated with the one or more players” which appears to contain a typographical error and/or inconsistent claim terminology. The Examiner suggests amending the claim to --aggregate the output data structure associated with the one or more players-- in order to maintain consistency with line 2 of claim 9 and to improve the clarity and precision of the claim. Appropriate correction is required.
Claim 11 is objected to because of the following informalities: Line 12 of claim 11 recites, in part, “the one or more chips within the chip stack region” which appears to contain inconsistent claim terminology. The Examiner suggests amending the claim to --the at least one of the one or more chips within the chip stack region-- in order to maintain consistency with lines 6 - 7 of claim 11 and to improve the clarity and precision of the claim. Appropriate correction is required.
Claim 11 is objected to because of the following informalities: Line 15 of claim 11 recites “for each respective detected specific chip:” which appears to contain a minor informality. The Examiner suggests amending the claim to --for each respective detected specific chip of the one or more specific chips:-- in order to improve the clarity and precision of the claim. Appropriate correction is required.
Claim 11 is objected to because of the following informalities: Lines 16 - 18 of claim 11 recite, in part, “one or more histograms of the respective detected one or more  specific chip; and estimating a chip value of the respective detected specific chip as-- in order to improve the clarity and precision of the claim. Appropriate correction is required.
Claim 11 is objected to because of the following informalities: Lines 20 - 21 of claim 11 recite, in part, “the respective detected one or more specific chips, the reference histogram” which appears to contain a minor informality. The Examiner suggests amending the claim to --the respective detected specific chip, the reference histogram-- in order to improve the clarity and precision of the claim. Appropriate correction is required.
Claim 13 is objected to because of the following informalities: Lines 1 - 2 of claim 13 recite, in part, “wherein estimating the chip value of the respective detected one or more specific chips comprises:” which appears to contain a minor informality. The Examiner suggests amending the claim to --wherein estimating the chip value of the respective detected  specific chip comprises:-- in order to improve the clarity and precision of the claim. Appropriate correction is required.
Claim 13 is objected to because of the following informalities: Line 3 of claim 13 recites, in part, “each waveform of the series of periodic waveforms” which appears to contain inconsistent claim terminology. The Examiner suggests amending the claim to --each periodic waveform of the series of periodic waveforms-- in order to maintain . Appropriate correction is required.
Claim 13 is objected to because of the following informalities: Lines 4 - 5 of claim 13 recite, in part, “the respective detected one or more specific chips through” which appears to contain a minor informality. The Examiner suggests amending the claim to --the respective detected  specific chip through-- in order to improve the clarity and precision of the claim. Appropriate correction is required.
Claim 13 is objected to because of the following informalities: Lines 5 - 6 of claim 13 recite, in part, “similarity to the respective waveform” which appears to contain a minor informality. The Examiner suggests amending the claim to --similarity to the respective periodic waveform-- in order to improve the clarity and precision of the claim. Appropriate correction is required.
Claim 17 is objected to because of the following informalities: Line 3 of claim 17 recites, in part, “image data from respective positions at an offset angle relative to a plane” which appears to contain a grammatical error and/or minor informality. The Examiner suggests amending the claim to --image data from. Appropriate correction is required.
Claim 17 is objected to because of the following informalities: Lines 5 - 6 of claim 17 recite, in part, “wherein the captured image data including image data from respective positions at an offset angle relative to the plane includes image data from the one or more sides” which appears to contain grammatical errors and/or minor informalities. The Examiner suggests amending the claim to --wherein the captured . Appropriate correction is required.
Claim 19 is objected to because of the following informalities: Line 4 of claim 19 recites, in part, “aggregating the output data structures associated with the one or more players” which appears to contain a typographical error and/or inconsistent claim terminology. The Examiner suggests amending the claim to --aggregating the output data structure associated with the one or more players-- in order to maintain consistency with line 2 of claim 19 and to improve the clarity and precision of the claim. Appropriate correction is required.
Claim 20 is objected to because of the following informalities: Line 13 of claim 20 recites, in part, “the one or more chips within the chip stack region” which appears to contain inconsistent claim terminology. The Examiner suggests amending the claim to --the at least one of the one or more chips within the chip stack region-- in order to maintain consistency with lines 7 - 8 of claim 20 and to improve the clarity and precision of the claim. Appropriate correction is required.
Claim 20 is objected to because of the following informalities: Line 16 of claim 20 recites “for each respective detected specific chip:” which appears to contain a minor informality. The Examiner suggests amending the claim to --for each respective detected specific chip of the one or more specific chips:-- in order to improve the clarity and precision of the claim. Appropriate correction is required.
Claim 20 is objected to because of the following informalities: Lines 17 - 19 of claim 20 recite, in part, “the respective detected one or more specific chips; estimating a  specific chip; and estimating a chip value of the respective detected specific chip as-- in order to improve the clarity and precision of the claim. Appropriate correction is required.
Claim 20 is objected to because of the following informalities: Lines 21 - 22 of claim 20 recite, in part, “the respective detected one or more specific chips, the reference histogram” which appears to contain a minor informality. The Examiner suggests amending the claim to --the respective detected specific chip, the reference histogram-- in order to improve the clarity and precision of the claim. Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: “a communication link configured for transmitting”, “a front end interface device for displaying” and “an illumination light emitter adapted to provide” in claims 1, 5 and 8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 - 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the method" in line 2. There is insufficient antecedent basis for this limitation in the claim.
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre- the captured image data--.
Claim 1 recites the limitation "the one or more chips outside the chip stack region" in line 17. There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the respective histogram" in line 5. There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the reference waveform that has the greatest similarity to the respective waveform" in lines 5 - 6. There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the presence of shadows on the one or more chips" in lines 4 - 5. There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the one or more sides of the one or more chips" in line 6. There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the gaming surface" in line 3. There is insufficient antecedent basis for this limitation in the claim.
Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention because it is unclear as to which client hardware device “the client hardware device” recited on line 3 of claim 10 is referencing since line 3 of claim 1 recites, in part, “two or more client hardware devices”. Clarification and appropriate correction are required. For purposes of examination the Examiner will treat the claim as requiring and referencing any one of the two or more client hardware devices and suggests amending 3 of claim 10 to --imaged by [[the]] a client hardware device of the two or more client hardware devices,--.
Claim 10 recites the limitation "the obstruction" in line 6. There is insufficient antecedent basis for this limitation in the claim.
Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention because it is unclear as to which captured image data “the captured image data” recited on line 6 of claim 11, along with subsequent recitations of "the captured image data", are referencing. Are they referring to the “captured image data” recited on line 3 of claim 11 or the “image data” captured on lines 3 - 4 of claim 11? Additionally, it is unclear as to whether the “captured image data” recited on line 3 of claim 11 and the “image data” captured on lines 3 - 4 of claim 11 are the same or not. Clarification and appropriate correction are required. For purposes of examination the Examiner will treat the claims as requiring  the image data--.
Claim 11 recites the limitation "the one or more chips outside of the chip stack region" in line 14. There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the respective histogram" in line 4. There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the reference waveform that has the greatest similarity to the respective waveform " in lines 5 - 6. There is insufficient antecedent basis for this limitation in the claim.
Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention because it is unclear as to which client hardware device “the client hardware device” recited on line 3 of claim 15 is referencing since line 3 of claim 11 recites, in part, “two or more client hardware devices”. Clarification and appropriate correction are required. For purposes of examination the Examiner will treat the claim as requiring and referencing any one of the two or more client hardware devices and suggests amending 3 of claim 15 to --imaged by [[the]] a client hardware device of the two or more client hardware devices,--.
Claim 15 recites the limitation "the obstruction" in line 6. There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation "the at least one of the two or more client hardware devices" in line 2. There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation "the one or more sides of the one or more chips" in lines 6 - 7. There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation "the gaming surface" in line 3. There is insufficient antecedent basis for this limitation in the claim.
Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention because it is unclear as to which captured image data “the captured image data” recited on line 7 of claim 20, along with subsequent recitations of "the captured image data", are referencing. Are they referring to the “captured image data” recited on line 4 of claim 20 or the “image data” captured on lines 4 - 5 of claim 20? Additionally, it is unclear as to whether the “captured image data” recited on line 4 of claim 20 and the “image data” captured on lines 4 - 5 of claim 20 are the same or not. Clarification and appropriate correction are required. For purposes of examination the Examiner will treat the claim as requiring and referencing a single same set of captured image data and suggests amending lines 4 - 5 of claim 20 to --positioned to capture the image data--.
Claim 20 recites the limitation "the one or more chips outside the chip stack region" in line 15. There is insufficient antecedent basis for this limitation in the claim.
Claims 4, 6, 8, 14, 16 and 18 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, due to being dependent upon a rejected base claim(s) but would be withdrawn from the rejection if their base claim(s) overcome the rejection.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1 - 5, 7 - 15 and 17 - 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10 and 11 of U.S. Patent No. 10,096,206. Although the claims at issue are not identical, they are not patentably distinct from each other because instant claims 1 - 5, 7 - 15 and 17 - 20 would have been obvious over and/or obvious variations of claims 10 and 11 of U.S. Patent No. 10,096,206.
a.	With regards to instant claims 1 and 11; Instant claims 1 and 11 differ from claim 10 of U.S. Patent No. 10,096,206 in slight variations of wording and in that instant claims 1 and 11 additionally require “two or more client hardware devices positioned to capture image data of one or more chips within the at least one betting area”, “a communication link configured for transmitting the captured image data” and “generat[ing] an output data structure storing one or more data fields representative of the chip value of each of the detected one or more specific chips”. However, the Examiner asserts that it would have been obvious to one of ordinary skill in the art before the effective filing date to modify claim 10 of U.S. Patent No. 10,096,206 to include two or more client hardware devices to two or more client hardware devices would be utilized to capture the image data of the one or more chips from two or more points of view, in that a communication link would be utilized to transmit the captured image data between the various components and in that an output data structure would be generated and utilized to store the chip value of each of the one or more specific chips so as to facilitate generation and transmission of the betting data for the gaming table. Therefore, it would have been obvious to modify claim 10 of U.S. Patent No. 10,096,206 to include two or more client hardware devices to capture image data of the one or more chips positioned within the at least one betting area, a communication link configured 
b.	With regards to instant claim 5; Instant claim 5 additionally differs from claim 10 of U.S. Patent No. 10,096,206 in slight variations of wording and in that instant claim 5 additionally requires “an illumination light emitter adapted to provide a reference illumination on the one or more chips, the illumination light emitter positioned at a substantially horizontal angle to provide illumination on one or more sides of the one or more chips; the substantially horizontal angle selected such that the presence of shadows on the one or more chips is reduced.” However, the Examiner asserts that it would have been obvious to one of ordinary skill in the art before the effective filing date to further modify claim 10 of U.S. Patent No. 10,096,206 to include an illumination light emitter configured in accordance with instant claim 5. This modification would have been prompted in order to enhance claim 10 of U.S. Patent No. 10,096,206 by facilitating capture of image data of the one or more chips positioned in the at least one betting area that is of sufficient quality regardless of changes in environmental lighting so as to enable the one or more chips to be accurately identified. This modification could be completed according to well-known techniques in the art and would likely yield predictable results, in that an illumination light emitter positioned at a substantially horizontal angle selected such that the presence of shadows on the one or more chips is reduced would be utilized to provide illumination on one or more sides of the one or more chips so as to help ensure that the captured 
c.	With regards to instant 7 and 17; Instant claims 7 and 17 additionally differ from claim 10 of U.S. Patent No. 10,096,206 in slight variations of wording and in that instant claims 7 and 17 additionally require that “at least one of the two or more client hardware devices are positioned to capture the image data at an offset angle relative to a plane of the at least one betting area of the gaming table; and wherein the offset angle permits the at least one of the two or more client hardware devices to capture the image data from the one or more sides of the one or more chips.” However, the Examiner asserts that it would have been obvious to one of ordinary skill in the art before the effective filing date to further modify claim 10 of U.S. Patent No. 10,096,206 to include positioning the client hardware device(s) in accordance with instant claims 7 and 17. This modification would have been prompted in order to enhance claim 10 of U.S. Patent No. 10,096,206 by facilitating capture of image data of the one or more chips positioned in the at least one betting area that is sufficient to enable the one or more chips to be accurately identified. This modification could be completed according to well-known techniques in the art and would likely yield predictable results, in that the client hardware device(s) would be positioned to capture the image data at an offset angle relative to a plane of the gaming surface of the 
d.	With regards to instant claims 9 and 19; Instant claims 9 and 19 additionally differ from claim 10 of U.S. Patent No. 10,096,206 in slight variations of wording and in that instant claims 9 and 19 additionally require “associat[ing] the output data structure to one or more players interacting with the monitored game activities being played on the gaming surface; and aggregat[ing] the output data structures associated with the one or more players for the duration of the monitored game activities.” However, the Examiner asserts that it would have been obvious to one of ordinary skill in the art before the effective filing date to further modify claim 10 of U.S. Patent No. 10,096,206 to include associating the output data structure to one or more players interacting with the monitored game activities being played on the gaming surface and aggregating the output data structures associated with the one or more players for the duration of the monitored game activities. This modification would have been prompted in order to enhance claim 10 of U.S. Patent No. 10,096,206 by allowing for one or more players involved in the game activities to be monitored and associated with the monitored game activities during their involvement so as to help ensure the integrity and security of game activities being carried out on the gaming table. This modification could be completed according to well-known techniques in the 
e.	With regards to instant claim 20; Instant claim 20 differs from claim 10 of U.S. Patent No. 10,096,206 in slight variations of wording and in that instant claim 20 additionally requires utilizing a non-transitory computer readable medium storing machine-interpretable instructions to implement the method, “two or more client hardware devices positioned to capture image data of one or more chips within the at least one betting area”, “a communication link” for transmitting the captured image data and “generating an output data structure storing one or more data fields representative of the chip value of each of the detected one or more specific chips”. However, the Examiner notes that it would have been obvious to one of ordinary skill in the art before the effective filing date to modify claim 10 of U.S. Patent No. 10,096,206 to include utilizing machine-interpretable instructions stored on a non-transitory computer readable medium that are executed by a processer to implement the system, two or more client hardware two or more client hardware devices would be utilized to capture the image data of the one or more chips from two or more points of view, in that a communication link would be utilized to transmit the captured image data between the various components and in that an output data structure would be generated and utilized to store the chip value of each of the 
The Examiner notes that the table provided below identifies the corresponding conflicting claim relationships between the instant application and U.S. Patent No. 10,096,206.
17/060,990
10,096,206
Claim 1
Claim 10
Claim 2
Claim 11
Claim 3
Claim 11
Claim 4
Claim 10
Claim 5
Claim 10
Claim 7
Claim 10
Claim 8
Claim 10
Claim 9
Claim 10
Claim 10
Claim 10

Claim 10
Claim 12
Claim 11
Claim 13
Claim 11
Claim 14
Claim 10
Claim 15
Claim 10
Claim 17
Claim 10
Claim 18
Claim 10
Claim 19
Claim 10
Claim 20
Claim 10


Claims 1 - 9, 11 - 14 and 16 - 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 5, 6 and 8 of U.S. Patent No. 10,832,517. Although the claims at issue are not identical, they are not patentably distinct from each other because instant claims 1 - 9, 11 - 14 and 16 - 20 would have been obvious over and/or obvious variations of claims 1, 2, 5, 6 and 8 of U.S. Patent No. 10,832,517.
a.	With regards to instant claims 1 and 11; Instant claims 1 and 11 differ from claim 1 of U.S. Patent No. 10,832,517 in slight variations of wording and in that instant claims 1 and 11 additionally require “two or more client hardware devices positioned to capture image data”, “generat[ing] an output data structure storing one or more data fields representative of the chip value of each of the detected one or more specific chips” and “transmit[ing] the output data structure and a control command to a front end interface device for displaying the one or more two or more client hardware devices would be utilized to capture the image data of the one or more chips from two or more points of view, in that an output data structure 
b.	With regards to instant claims 4 and 14; Instant claims 4 and 14 additionally differ from claim 1 of U.S. Patent No. 10,832,517 in slight variations of wording and in that instant claims 4 and 14 additionally require using an estimated chip stack height to determine a chip stack bounding box. However, the Examiner asserts that it would have been obvious to one of ordinary skill in the art before the effective filing date to further modify claim 1 of U.S. Patent No. 10,832,517 to include utilizing an estimated chip stack height to determine a chip stack bounding box. This modification would have been prompted in order to enhance claim 1 of U.S. Patent No. 10,832,517 by facilitating accurate and 
c.	With regards to instant claims 6 and 16; Instant claims 6 and 16 additionally differ from claim 8 of U.S. Patent No. 10,832,517 in slight variations of wording and in that instant claims 6 and 16 additionally require wherein the one or more depth values are determined by using all of the methods listed in claim 8 of U.S. Patent No. 10,832,517. However, the Examiner asserts that the broadest reasonable interpretation of claim 8 of U.S. Patent No. 10,832,517 encompasses the claimed subject matter of instant claims 6 and 16 at least because claim 8 of U.S. Patent No. 10,832,517 recites “determin[ing] the one or more depth values by using at least one of…” the methods required by instant claims 6 and 16. The Examiner asserts that “at least one of” includes using all of the depth value determination methods required by instant claims 6 and 16. 
d.	With regards to instant claims 8 and 18; Instant claims 8 and 18 additionally differ from claim 1 of U.S. Patent No. 10,832,517 in slight variations of wording and in that instant claims 8 and 18 additionally require retrieving the captured image data in response to activation events. However, the Examiner asserts that it would have been obvious to one of ordinary skill in the art before the effective filing date to further modify claim 1 of U.S. Patent No. 10,832,517 to include retrieving the captured image data in response to activation events. This modification would have been prompted in order to enhance claim 1 of U.S. Patent No. 10,832,517 by reducing the amount of image data that is required to undergo transmission and processing since image data would only be transmitted and processed when certain predefined events occur. This modification could be completed according to well-known techniques in the art and would likely yield predictable results, in that the captured image data would be transmitted for retrieval by the processor only in response to activation events occurring so as to help minimize unnecessary and redundant transmission and processing of image data. Therefore, it would have been obvious to modify claim 1 of U.S. Patent No. 10,832,517 to include retrieving the captured image data in response to activation events. 
e.	With regards to instant claims 9 and 19; Instant claims 9 and 19 additionally differ from claim 1 of U.S. Patent No. 10,832,517 in slight variations of wording and in that instant claims 9 and 19 additionally require “associat[ing] 
f.	With regards to instant claim 20; Instant claim 20 differs from claim 20 of U.S. Patent No. 10,832,517 in slight variations of wording and in that instant claim 20 additionally requires utilizing a non-transitory computer readable medium storing machine-interpretable instructions to implement the method, “two or more client hardware devices positioned to capture image data”, “generating an output data structure storing one or more data fields representative of the chip value of each of the detected one or more specific chips” and “transmitting the output data structure and a control command to a front end interface device for displaying the one or more data fields representative of the chip value of each of the detected one or more specific chips.” However, the Examiner asserts that it would have been obvious to one of ordinary skill in the art before the effective filing date to modify claim 1 of U.S. Patent No. 10,832,517 to include utilizing machine-interpretable instructions stored on a non-transitory computer readable medium that are executed by a processer to implement the system, two or more client hardware devices to capture image data of the one or more chips positioned within the at least one betting area, generating an output data structure storing one or more data fields representative of the chip value of each of the detected one or more specific chips, and transmitting the output data structure and a control command to a front end interface device for displaying the one or more data fields representative of the chip value of each of the detected one or more specific chips. These modifications would have been prompted in two or more client hardware devices would be utilized to capture the image data of the one or more chips from two or more points of view, in that an output data structure would be generated and utilized to store the chip value of each of the one or more specific chips so as to facilitate collection, storage and subsequent review of the betting data and betting amounts, and in that the generated betting data and betting amounts would be transmitted to a display so as to be output to end users in an easily digestible manner in order to help facilitate monitoring of the game activities by end users. Therefore, it would have been obvious to 
	The Examiner notes that the table provided below identifies the corresponding conflicting claim relationships between the instant application and U.S. Patent No. 10,832,517.
17/060,990
10,832,517
Claim 1
Claim 1
Claim 2
Claim 2
Claim 3
Claim 2
Claim 4
Claim 1
Claim 5
Claim 6
Claim 6
Claim 8
Claim 7
Claim 5
Claim 8
Claim 1
Claim 9
Claim 1

Claim 1
Claim 12
Claim 2
Claim 13
Claim 2
Claim 14
Claim 1
Claim 16
Claim 8
Claim 17
Claim 5
Claim 18
Claim 1
Claim 19
Claim 1
Claim 20
Claim 2


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4, 7 - 9, 11, 14 and 17 - 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tran et al. U.S. Publication No. 2005/0272501 A1.

With regards to claims 1 and 11, Tran et al. disclose a system and method for monitoring game activities at a gaming table having at least one betting area, (Tran et al., Abstract, Figs. 1 - 5C, Pg. 1 ¶ 0011 - 0013, Pg. 2 ¶ 0061 - Pg. 3 ¶ 0065, Pg. 3 ¶ 0071 - Pg. 4 ¶ 0074, Pg. 5 ¶ 0081 - 0082 and 0084, Pg. 12 ¶ 0135 - 0136, Pg. 13 ¶ 0144) the method comprising: two or more client hardware devices positioned to capture image data of one or more chips within the at least one betting area of the gaming table from respective positions; (Tran et al., Abstract, Figs. 1, 5A - 5C & 9A - 10, Pg. 1 ¶ 0012, Pg. 3 ¶ 0063 - 0064, Pg. 4 ¶ 0072 and 0074, Pg. 5 ¶ 0081 and 0083 - 0084, Pg. 8 ¶ 0106 - 0107, Pg. 12 ¶ 0135 - 0139)a communication link (Tran et al., Figs. 1 - 3, Pg. 3 ¶ 0063 and 0065 - 0066, Pg. 3 ¶ 0071 - Pg. 4 ¶ 0073) configured for transmitting the captured image data; (Tran et al., Figs. 1 - 3, Pg. 3 ¶ 0063, 0065 - 0066 and 0068, Pg. 3 ¶ 0071 - Pg. 4 ¶ 0074) and a processor (Tran et al., Figs. 1 - 3, Pg. 3 ¶ 0063, Pg. 3 ¶ 0071 - Pg. 4 ¶ 0075) configured to: retrieve captured image data from the two or more client hardware devices via the communication link; (Tran et al., Figs. 1 - 3, Pg. 3 ¶ 0063 and 0065 - 0066, Pg. 3 ¶ 0071 - Pg. 4 ¶ 0074) process the captured image data to identify a chip stack region having at least one of the one or more chips; (Tran et al., Figs. 6, 8A, 23 & 24B, Pg. 5 ¶ 0081 - 0084 and 0087, Pg. 7 ¶ 0100 - 0101, Pg. 12 ¶ 0135 - 0139) process the captured image data to determine one or more depth values corresponding to one or more distances from a reference point to one or more of the one or more chips based on the corresponding position of a client hardware device of the two or more client hardware devices that captured the image data; (Tran et al., Pg. 3 ¶ 0064, Pg. 4  and by using the one or more depth values to identify the one or more chips outside the chip stack region; (Tran et al., Figs. 5A - 6, 9A, 9B, 23 & 24B - 26D, Pg. 8 ¶ 0106 - 0107, Pg. 12 ¶ 0135 - 0140 [“For each chip stack, the positional coordinate is determined for each stack as illustrated. In particular, chip stack 920 has positional coordinates of (50, 400) and chip stack 930 has positional coordinates of (160, 600). Image 950 of FIG. 9B includes a side view of chip stacks 920 and 930. For each stack, the bottom center of the chip stack is determined and stored”]) for each respective detected specific chip: generate one or more histograms of the respective detected one or more specific chips; (Tran et al., Figs. 23 & 24B - 26D, Pg. 12 ¶ 0136 - Pg. 13 ¶ 0144 [Tran et al. disclose obtaining sums, the number, of pixels in a chip bounding box that correspond to each of a plurality of particular colors, which the Examiner asserts corresponds to a histogram because it represents the counts of pixels belonging to each particular color.]) estimate a chip value of the respective detected one or more specific chips as a reference chip value associated with a reference histogram having the greatest similarity to the one or more histograms of the respective 

-	With regards to claims 4 and 14, Tran et al. disclose the system and method of claims 1 and 11, respectively, wherein the processor is further configured to: pre-process the captured image data to filter out at least a portion of background image data and generate a compressed image data of the one or more chips free of the background image data by using an estimated chip stack height and the one or more depth values to determine a chip stack bounding box for differentiating between the background image data and image data representative of the one or more specific chips. (Tran et al., Figs. 5A - 6, 9A, 9B, 23 & 24B - 26D, Pg. 6 ¶ 0090, Pg. 8 ¶ 0106 - 0107, Pg. 12 ¶ 0135 - 0140 [“The 

-	With regards to claims 7 and 17, Tran et al. disclose the system and method of claims 1 and 11, respectively, wherein: at least one of the two or more client hardware devices are positioned to capture the image data at an offset angle relative to a plane of the at least one betting area of the gaming table; (Tran et al., Figs. 1, 5a - 5C & 24A, Pg. 1 ¶ 0012, Pg. 3 ¶ 0064, Pg. 5 ¶ 0083 - 0084 and 0088) and wherein the offset angle permits the at least one of the two or more client hardware devices to capture the image data from the one or more sides of the one or more chips. (Tran et al., Figs. 1, 5A - 5C & 9B, Pg. 1 ¶ 0012, Pg. 3 ¶ 0064, Pg. 4 ¶ 0072 and 0074, Pg. 5 ¶ 0081, 0083 - 0084 and 0088, Pg. 8 ¶ 0106, Pg. 12 ¶ 0135 - 0139) 

-	With regards to claims 8 and 18, Tran et al. disclose the system and method of claims 1 and 11, respectively wherein the processor is configured to retrieve captured image data from the two or more client hardware devices via the communication link in response to activation events. (Tran et al., Figs. 1 - 4 & 

-	With regards to claims 9 and 19, Tran et al. disclose the system and method of claims 1 and 11, respectively, wherein the processor is further configured to: associate the output data structure to one or more players interacting with the monitored game activities being played on the gaming surface; (Tran et al., Fig. 2, Pg. 2 ¶ 0061, Pg. 3 ¶ 0070, Pg. 4 ¶ 0076, Pg. 5 ¶ 0081 - 0082 and 0087, Pg. 13 ¶ 0144, Pg. 16 ¶ 0168 - Pg. 18 ¶ 0179) and aggregate the output data structures associated with the one or more players for the duration of the monitored game activities. (Tran et al., Pg. 2 ¶ 0061, Pg. 16 ¶ 0170 - Pg. 18 ¶ 0179) 

-	With regards to claim 20, Tran et al. disclose a non-transitory computer readable medium storing machine-interpretable instructions, which when executed by a processor, cause the processor to perform a method (Tran et al., Figs. 1 - 3, Pg. 3 ¶ 0071 - Pg. 4 ¶ 0072, Pg. 4 ¶ 0075 and 0077) for monitoring game activities at a gaming table having at least one betting area, (Tran et al., Abstract, Figs. 1 - 5C, Pg. 1 ¶ 0011 - 0013, Pg. 2 ¶ 0061 - Pg. 3 ¶ 0065, Pg. 3 ¶ 0071 - Pg. 4 ¶ 0074, Pg. 5 ¶ 0081 - 0082 and 0084, Pg. 12 ¶ 0135 - 0136, Pg. 13 ¶ 0144) the method comprising: retrieving captured image data from two or more client hardware devices positioned to capture image data of one or more chips within the at least one betting area of the gaming table from respective positions (Tran et al., Abstract, Figs. 1 - 3, 5A - 5C & 9A - 10, Pg. 1 ¶ 0012, Pg. 3 ¶ 0063 -  and by using the one or more depth values to identify the one or more chips outside the chip stack region; (Tran et al., Figs. 5A - 6, 9A, 9B, 23 & 24B - 26D, Pg. 8 ¶ 0106 - 0107, Pg. 12 ¶ 0135 - 0140 [“For each chip stack, the positional coordinate is determined for each stack as illustrated. In particular, chip stack 920 has positional coordinates of (50, 400) and chip stack 930 has positional coordinates of (160, 600). Image 950 of FIG. 9B includes a side view  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2, 3, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Tran et al. U.S. Publication No. 2005/0272501 A1 as applied to claims 1 and 11 above, and further in view of Hsiao et al. U.S. Patent No. 9,269,025.

-	With regards to claims 2 and 12, Tran et al. disclose the system and method of claims 1 and 11, respectively, wherein the processor is configured to generate the one or more histograms. (Tran et al., Figs. 1 - 3, 23 & 24B - 26D, Pg. 3 ¶ 0063 - 0065, Pg. 3 ¶ 0071 - Pg. 4 ¶ 0073, Pg. 4 ¶ 0077, Pg. 12 ¶ 0136 - Pg. 13 ¶ 0144 [Tran et al. disclose obtaining sums, the number, of pixels in a chip bounding box that correspond to each of a plurality of particular colors, 

-	With regards to claims 3 and 13, Tran et al. in view of Hsiao et al. disclose the system and method of claims 2 and 12, respectively, wherein the processor estimating the chip value of the respective detected one or more specific chips comprises: comparing each histogram against a library of reference histograms histogram that has the greatest similarity to the respective histogram. (Tran et al., Figs. 23, 24B & 26A - 26D, Pg. 8 ¶ 0103, Pg. 12 ¶ 0135 - Pg. 13 ¶ 0144) Tran et al. fail to disclose explicitly comparing each waveform of the series of periodic waveforms against a library of reference waveforms; and identifying the reference waveform that corresponds to the respective waveform. Pertaining to analogous art, Hsiao et al. disclose comparing each waveform of the series of periodic waveforms against a library of reference waveforms; (Hsiao et al., Figs. 1 - 2B & 4, Col. 2 Lines 24 - 32, Col. 3 Line 43 - Col. 4 Line 5, Col. 4 Line 61 - Col. 5 Line 10, Col. 5 Line 34 - Col. 6 Line 42) and identifying the reference waveform that has corresponds to the respective waveform. (Hsiao et al., Figs. 1 - 2B & 4, Col. 2 Lines 24 - 32, Col. 3 Line 43 - Col. 4 Line 5, Col. 4 Line 61 - Col. 5 Line 10, Col. 5 Line 34 - Col. 6 Line 50) 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Tran et al. U.S. Publication No. 2005/0272501 A1 as applied to claim 1 above, and further in view of Knust et al. U.S. Patent No. 6,848,994.

-	With regards to claim 5, Tran et al. disclose the system of claim 1. Tran et al. fail to disclose explicitly an illumination light emitter adapted to provide a reference illumination on the one or more chips, the illumination light emitter positioned at a substantially horizontal angle to provide illumination on one or more sides of the one or more chips; the substantially horizontal angle selected . 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bahar U.S. Publication No. 2006/0202422 A1; which is directed towards a method and apparatus for locating, identifying and associating betting chips and their values on a gaming table with players at the gaming table.
George et al. U.S. Publication No. 2015/0199872 A1; which is directed towards systems and methods for monitoring gaming activities at gaming tables wherein image processing techniques are utilized to detect and 
Gururajan et al. U.S. Publication No. 2007/0077987 A1; which is directed towards a system and method for identifying and tracking gaming objects and players at a gaming table wherein bets are automatically recognized and associated with respective players to facilitate automated player tracking. 
Katz et al. U.S. Publication No. 2012/0056982 A1; which is directed towards a system for obtaining depth values of an imaged scene by combining measurements acquired from structured light technology and from stereo parallax technology.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC RUSH whose telephone number is (571) 270-3017. The examiner can normally be reached 9am - 5pm Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on (571) 272 - 7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 



/ERIC RUSH/Primary Examiner, Art Unit 2667